This action was brought by appellant, a tenant, to recover damages to its property, sustained by reason of the alleged negligence of an employee of the defendant, landlord, in turning off the water from a sprinkler system during a fire in the demised premises. An order was made and entered striking out the first and second affirmative defenses contained in plaintiff’s reply, and granting defendant’s motion for judgment on the pleadings, dismissing the complaint; judgment was entered thereon accordingly. An order was also made which in effect denied plaintiff’s motion to strike from the answer the second and fourth defenses therein. From each order and from the judgment the plaintiff appeals. Order striking the first and second affirmative defenses from the reply and granting judgment on the pleadings, judgment thereon entered, and order in effect denying plaintiff’s motion to strike from the answer the second and fourth defenses therein, unanimously affirmed, with ten dollars costs and disbursements. No opinion. Present —• Hagarty, Davis, Adel, Taylor and Close, JJ.